             Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 1 of 14



MATTHEW J. GULDE*
guldem@sec.gov
SECURITIES AND EXCHANGE COMMISSION
801 Cherry Street, Suite 1900
Fort Worth, Texas 76102
 (817) 978-1410 (mjg)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                   20 Civ. ________ (_____)
                           Plaintiff,

          vs.                                                      JURY TRIAL DEMANDED

 AKAZOO S.A.,                                                      ECF CASE

                           Defendant.




                                                COMPLAINT

        Plaintiff Securities and Exchange Commission (“SEC”), for its Complaint against

Akazoo S.A. (“Defendant,” “Akazoo,” or “the Company”), alleges as follows:

                                              I.
                                     SUMMARY OF THE ACTION

        1.       Over a multi-year period spanning its existence as a private and then public entity,

Akazoo defrauded multiple groups of investors out of millions of dollars. It claimed to be a

rapidly growing music streaming company focused on emerging markets with millions of paying

monthly subscribers and over €105 million (or $124 million) in annual revenue. In reality, as it

recently admitted in a public filing with the SEC, the Nasdaq-listed company had no paying

users and negligible, if any, revenue.




* Not admitted in SDNY, pro hac vice application filed herewith.
             Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 2 of 14




       2.        Akazoo is the product of a 2019 business combination between (a) Akazoo

Limited (“Old Akazoo”), a purported subscription-based online music streaming company

formed in 2010 and (b) Modern Media Acquisition Corp. (“MMAC”), a special purpose

acquisition company. When Akazoo took its current form, the Company held $54.8 million in

investor funds as a result of the business combination: $14.2 million from MMAC’s shareholders

and another $40.6 million from accredited investors (individuals and institutions) through a

private investment in public equity (“PIPE”) offering at the time of the combination. The

Company obtained these investor funds by grossly misrepresenting the nature and success of its

music streaming business.

       3.        The Company continued to mislead the public while its shares were traded on the

Nasdaq from September 2019 to May 2020. Among other things, Akazoo claimed €64.5 million

in revenue in the first half of 2019 and €15.6 million in gross profit based on thriving operations

in 25 countries. In reality, Akazoo generated at most negligible revenue, operated in only a few

countries, and its only significant source of funds was the $54.8 million it had raised from

investors.

       4.        After a short-seller report exposed the Company’s fraud in April 2020, Akazoo’s

Board initiated an internal investigation of the Company’s operations. On May 21, 2020,

Akazoo described the results of the internal investigation in a Form 6-K filed with the SEC,

admitting that “former members of Akazoo’s management team and associates defrauded

Akazoo’s investors…by materially misrepresenting Akazoo’s business, operations, and financial

results as part of a multi-year fraud.” Additionally, Akazoo admitted that it had only negligible

revenue and subscribers, its historical financial statements were materially false and misleading,

and “former members of Akazoo management and associates participated in a sophisticated



                                                 2
            Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 3 of 14




scheme to falsify Akazoo’s books and records[.]” As a result of the conduct by Akazoo’s former

management team, and as described in its public filings, Akazoo defrauded its investors and

violated the federal securities laws.

       5.       On May 1, 2020, the Nasdaq halted trading in Akazoo’s stock, whose price had

fallen from a high of $7.49 in the weeks following its formation in September 2019 to $1.16

when trading stopped. On June 2, 2020, the Nasdaq delisted Akazoo’s stock. As of the date of

this filing, Akazoo has depleted more than $23 million of investor funds and currently holds

approximately $31.5 million.

                                    II.
                NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

       6.       The SEC brings this action under Section 20(b) of the Securities Act of 1933

(“Securities Act”) [15 U.S.C. § 77t(b)] and Section 21(d) of the Securities Exchange Act of 1934

(“Exchange Act”) [15 U.S.C. § 78u(d)]. The SEC seeks permanent injunctions against the

Defendant, enjoining it from committing future violations of the securities-law provisions

identified in this Complaint, and disgorgement of all ill-gotten gains obtained as a result of its

fraudulent activity, plus prejudgment interest. The SEC also seeks any other relief the Court

may deem appropriate pursuant to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)]

and Sections 20(b) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b) and 77v(a)].

                                           III.
                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over this action under Section 22(a) of

the Securities Act [15 U.S.C. § 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act

[15 U.S.C. §§ 78u(d), 78u(e), and 78aa]. Defendant has directly or indirectly made use of the

means or instrumentalities of interstate commerce, or of the mails, or the facilities of a national



                                                  3
            Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 4 of 14




securities exchange, in connection with the acts, practices, transactions, and courses of business

alleged in this Complaint.

       8.       Venue in this District is proper pursuant to Section 27 of the Exchange Act [15

U.S.C. § 78aa]. Certain of the transactions, acts, practices, and courses of business constituting

the violations alleged herein occurred within the Southern District of New York and elsewhere,

and were effected, directly or indirectly, by making use of the means or instruments or

instrumentalities of transportation or communication in interstate commerce, or of the mails, or

the facilities of a national securities exchange. Both Akazoo’s and MMAC’s common stock

were traded on the Nasdaq, which is located in this District. Prior to the business combination,

representatives of Old Akazoo and MMAC met in New York City to conduct due diligence

meetings and plan the PIPE offering.

                                             IV.
                                         DEFENDANTS

       9.       Akazoo S.A. is a company organized under the laws of Luxembourg with its

purported principal place of business in London, United Kingdom and its actual principal place

of business in Athens, Greece. Akazoo’s ordinary shares are registered with the SEC pursuant to

Section 12(b) of the Exchange Act and were traded on the Nasdaq under the ticker “SONG,”

prior to being delisted on June 2, 2020. Before its September 11, 2019 business combination

with MMAC, Akazoo operated as Akazoo Limited (“Old Akazoo”), a company organized under

the laws of the United Kingdom with its primary place of business in Athens, Greece. Old

Akazoo was a purported subscription-based online music streaming company. It was formed in

2010 when it spun off from its Greek-based parent company.




                                                 4
         Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 5 of 14




                                         V.
                                OTHER RELEVANT ENTITY

       10.     Modern Media Acquisition Corp. (“MMAC”) was a special purpose

acquisition corporation formed under the laws of Delaware for the purpose of effecting a merger,

share exchange, asset acquisition, or other similar business combination with a focus on media,

entertainment, and marketing service companies. MMAC filed an initial public offering of

common stock with the SEC on Form S-1, effective May 11, 2017, and registered its common

stock under Section 12(b) of the Exchange Act. On May 17, 2017, MMAC conducted an IPO

that raised $207 million, which the company was to hold in trust until it effected a business

combination. MMAC’s common stock was publicly traded on the Nasdaq. Based on the terms

set out in MMAC’s IPO prospectus, and in accordance with its charter, if MMAC did not

complete a deal by February 17, 2019, it had to dissolve, liquidate, or request an extension from

its shareholders. MMAC’s shareholders had a right to redeem their shares for cash if MMAC

did not meet the February 17, 2019 deadline or they could keep their shares and vote for an

extension. Under Exchange Act Rule 12g-3(a), Akazoo is a “successor issuer” to MMAC.

                                              VI.
                                             FACTS

A.     Akazoo’s Formation

       11.     Beginning in May 2017, MMAC started searching for a media, entertainment, and

marketing service company with which to combine, eventually identifying Old Akazoo as a

target. Old Akazoo purported to be a thriving business with key metrics comparable to the

streaming service Pandora. Additionally, Old Akazoo claimed that it had: (1) launched a free,

ad-supported streaming radio service in 2017; and (2) acquired and developed a small portfolio

of patented artificial intelligence-based recommendation technology.



                                                 5
           Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 6 of 14




         12.   Ultimately, MMAC and Old Akazoo combined on September 11, 2019 to form

Akazoo (Nasdaq: SONG).

B.       Akazoo Fraudulently Raised $54.8 Million

         i. MMAC Stock Rollover

         13.   Because MMAC did not meet its original deadline of February 2019 to

consummate a business combination, many of its shareholders chose to redeem their shares.

After paying out redeemed shares, and by the time MMAC completed the business combination

with Old Akazoo, only $14.2 million remained from the $207 million raised during MMAC’s

May 2017 IPO.

         14.   Leading into the business combination with Old Akazoo, MMAC’s shareholders

again had a choice: redeem their MMAC shares for cash or convert their shares into the right to

receive shares in Akazoo. According to MMAC’s Certificate of Incorporation, approval of the

business combination required an affirmative vote of a majority of the outstanding MMAC

shares. Encouraging its shareholders to support conversion, MMAC issued a proxy statement for

its August 28, 2019 shareholder meeting, based on information provided by Old Akazoo. The

proxy statement contained the following claims, all of which Akazoo has since admitted were

false:

               a. Old Akazoo had more than 38.2 million registered users and 4.6 million

                  paying subscribers as of December 31, 2018;

               b. Old Akazoo also generated revenue through a free, ad-supported radio service

                  with 2.6 million users in its first full year of operation;

               c. Old Akazoo operated in 25 different countries and growing;

               d. Old Akazoo was a profitable business with positive EBITDA since inception;

               e. Old Akazoo had €105 million in revenue in 2018; and
                                                 6
                Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 7 of 14




                    f. Old Akazoo had developed strong relationships with a large number of global,

                       regional, and local music content providers.

          15.       Based on the proxy and investor presentations by the Old Akazoo’s CEO and

CFO (who became the CEO and CFO of Akazoo after the business combination with MMAC)

that included many of the same false claims, MMAC’s remaining shareholders approved the

business combination, and converted their MMAC shares into the right to receive Akazoo shares.

Per the terms of the business combination agreement, Akazoo received the remaining $14.2

million of MMAC investor funds.

          ii.       The PIPE Offering

          16.       The business combination agreement between MMAC and Old Akazoo required

there be at least $53 million in available cash for Akazoo upon consummation of the transaction.

Because MMAC had only $14.2 million in rolled-over investor funds, MMAC and Old Akazoo

amended their agreement to allow the shortfall to be raised through a PIPE offering of Akazoo

shares.

          17.       During the PIPE offering of Akazoo shares, from approximately July 2019 to

September 2019, Old Akazoo’s CEO and CFO participated in investor presentations where they

made the fraudulent claims about Akazoo’s subscribers and revenue listed above.

          18.       Induced by these fraudulent statements, investors purchased $40.6 million worth

of Akazoo shares and convertible warrants (the “PIPE Investors”). Combined with the $14.2

million in investor funds from MMAC, Akazoo had $54.8 million to fund its operations.




                                                    7
            Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 8 of 14




         iii.    Public Trading

         19.     From September 11, 2019 until May 21, 2020, Akazoo’s stock was traded on the

Nasdaq. During that time, thousands of retail investors purchased shares of the Company’s

stock.

         20.     While its shares traded publicly on the Nasdaq, Akazoo made several false

statements in public reports signed by its CEO and filed with the SEC, including the following:


                DATE                     MEDIUM                      FALSE STATEMENT

                                                          •   Akazoo “operates in 25 countries.”
 September 11, 2019                Form 20-F; Press
                                   Release                •   “In the last 5 years, SONG’s
                                                              premium subscribers have grown
                                                              from 1.1 million in 2014 to over
                                                              5.3 million today.”

                                                          •   In the first half of 2019, the
                                                              Company's revenues grew 39%
                                                              year-over-year.

                                                          •   Financial statements reflecting
 September 27, 2019                Form 6-K                   €64.5 million in revenue in the
                                                              first half of 2019 and €15.6
                                                              million in gross profit.

                                                          •   “Akazoo S.A., SONG, currently
 November 25, 2019                 Form 6-K; Press            operates in 25 countries[.]”
                                   Release attached
                                                          •   “In the past five years, SONG’s
                                                              premium subscribers have grown
                                                              from 1.1 million in 2014 to over
                                                              5.3 million[.]”


 December 9, 2019                  Form 6-K; Press        Regarding 2019 Third Quarter results:
                                   Release attached
                                                          •   “Revenues increased 24% to €35.0
                                                              compared to €28.1 million in the
                                                              third quarter of 2018.”

                                                          •   “5.5 Million Premium Subscribers
                                                              end of Q3, Up 28% Year-over-
                                                              Year”



                                                 8
          Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 9 of 14




       21.      During the 8-month period that Akazoo disseminated its fraudulent statements to

the market, Akazoo’s stock traded at an average price of $4.96 and as high as $7.49 on

September 26, 2019. By the time Nasdaq halted trading on May 1, 2020, after the fraud was

exposed, the stock price had plunged to $1.16.

       22.     As Akazoo would soon admit to the public, none of its repeated claims about its

subscriber base, operations, or revenues were true. Akazoo’s streaming business generated, at

most, negligible revenue from September 2019 through May 2020. The Company operated in

only a few countries, and the Company had only a marginal amount of non-revenue generating

subscribers. Rather, the Company’s only significant source of funds during that time was the

$54.8 million raised from investors. Akazoo’s management knew, or was severely reckless in

not knowing, that the statements referenced in paragraphs 14, 17, and 20 about the Company’s

subscriber base, operations, and revenue were materially false and/or misleading.

       23.     Akazoo created the appearance of revenue by claiming that it had relationships

with companies it called “aggregators,” who purportedly collected revenue from Akazoo’s

subscribers and paid expenses on Akazoo’s behalf. In fact, the companies that Akazoo identified

as aggregators either did not exist or did not have a relationship with Akazoo.

C.     Akazoo Publicly Admitted Its Fraud

       24.     On April 20, 2020, a short-selling hedge fund publicly released a detailed report

concluding that Akazoo was a complete scam, with negligible subscribers and revenue.

       25.     On April 22, 2020, Akazoo announced the formation of a special committee to

investigate the claims raised by the hedge fund and Akazoo’s share price closed at $1.6599—a

drop of more than 34% from the closing price on April 17, 2020, the last business day before the

short-selling hedge fund released its report.



                                                 9
           Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 10 of 14




       26.     On May 1, 2020, Akazoo disclosed in a Form 6-K filing with the SEC that its

Board had terminated Akazoo’s CEO and asked him to resign from the Board based on his

failure to cooperate with the Special Committee’s investigation.

       27.     On May 21, 2020, Akazoo filed a Form 6-K with the SEC describing the results

of the Special Committee investigation, which confirmed that Akazoo was, in fact, a complete

sham. In less than a month, the Special Committee determined that:

   •   “former members of Akazoo’s management team and associates defrauded Akazoo’s
       investors . . . by materially misrepresenting Akazoo’s business, operations, and financial
       results as part of a multi-year fraud”;

   •   Akazoo had only negligible actual revenue and subscribers for years, and its historical
       financial statements were materially false and misleading; and

   •   “former members of Akazoo management and associates participated in a sophisticated
       scheme to falsify Akazoo’s books and records.”

Additionally, the Company announced that Nasdaq was suspending trading in its shares and that

Akazoo would not dispute Nasdaq’s decision to delist its securities.

       28.     Although Akazoo claimed in the May 21, 2020 Form 6-K that it was “tak[ing] all

available steps to maximize recovery for defrauded investors,” Akazoo has spent over $6.5

million since the release of the short-selling hedge report. Of the $54.8 million in investor funds

originally held by Akazoo (as discussed above in Paragraph 18), only $31.5 million currently

remains.

                                 FIRST CLAIM FOR RELIEF

                        Violations of Section 17(a) of the Securities Act
                                      [15 U.S.C. § 77q(a)]

       29.     Paragraphs 1 through 28 are re-alleged and incorporated by reference.




                                                10
         Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 11 of 14




       30.     By engaging in the conduct described herein, Defendant Akazoo, directly or

indirectly, singly or in concert with others, in the offer or sale of securities, by use of the means

or instrumentalities of interstate commerce or of the mails:

               a. knowingly or with severe recklessness employed a device, scheme, or artifice

                   to defraud; and/or

               b. knowingly, recklessly, or negligently obtained money or property by means of

                   an untrue statement of a material fact or an omission to state a material fact

                   necessary in order to make the statements made, in light of the circumstances

                   under which they were made, not misleading; and/or

               c. knowingly, recklessly, or negligently engaged in a transaction, practice, or

                   course of business which operated or would operate as a fraud or deceit upon

                   the purchaser.

       31.     By engaging in this conduct, Defendant Akazoo violated, and unless enjoined will

continue to violate, Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

                                SECOND CLAIM FOR RELIEF

             Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]
                     and Rule 10b-5 Thereunder [17 C.F.R. § 240.10b-5]

       32.     Paragraphs 1 through 28 are re-alleged and incorporated by reference.

       33.     By engaging in the conduct described herein, Defendant Akazoo, directly or

indirectly, singly or in concert with others, by the use of the means or instrumentalities of

interstate commerce, or of the mails, or of the facilities of a national securities exchange, in

connection with the purchase or sale of securities, knowingly or recklessly:

               a. employed devices, schemes, and artifices to defraud; and/or




                                                  11
         Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 12 of 14




               b. made untrue statements of material facts or omitted to state material facts

                   necessary in order to make the statements made, in the light of the

                   circumstances under which they were made, not misleading; and

               c. engaged in acts, practices, or courses of business which operated or would

                   operate as a fraud or deceit upon purchasers of securities and upon other

                   persons

       34.     By engaging in this conduct, Defendant Akazoo violated, and unless enjoined will

continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Exchange Act

Rule 10b-5 [17 C.F.R. § 240.10b-5].

                                 THIRD CLAIM FOR RELIEF

                        Violations of Section 13(a) of the Exchange Act
             [15 U.S.C. § 78(m)] and Rules 12b-20, 13a-16, and 13a-19 thereunder
                    [17 C.F.R. §§ 240.12b-20, 240.13a-16, and 240.13a-19]

       35.     Paragraphs 1 through 28 are re-alleged and incorporated by reference.

       36.     Defendant Akazoo, in public filings with the SEC from September 2019 through

May 2020, misrepresented, failed to disclose, and/or made misleading omissions about the

Company’s operations, including its subscribers and revenue.

       37.     By engaging in this conduct, Defendant Akazoo failed to file Forms 6-K and 20-F

that were true and correct, and failed to include material information in its required statements

and reports as was necessary to make the statements made, in light of the circumstances under

which they were made, not misleading.

       38.     By engaging in this conduct, Defendant Akazoo violated, and unless enjoined,

will continue to violate, Section 13(a) of the Exchange Act and Rules 12b-20, 13a-16, and 13a-

19 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-16, and 240.13a-19].



                                                12
        Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 13 of 14




                                 FOURTH CLAIM FOR RELIEF

             Violations of Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act
                         [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)]

       39.       Paragraphs 1 through 28 are re-alleged and incorporated by reference.

       40.       By engaging in conduct described herein, from September 2019 through May

2020, Defendant Akazoo, whose securities are registered pursuant to Section 12 of the Exchange

Act [15 U.S.C. § 78l]:

             •   failed to make and keep books, records, and accounts, which, in reasonable detail,
                 accurately and fairly reflected the transactions and dispositions of its assets; and

             •   failed to devise and maintain a system of internal controls sufficient to provide
                 reasonable assurances that: (i) transactions were recorded as necessary to permit
                 preparation of financial statements in conformity with GAAP or any other criteria
                 applicable to such statements, and (ii) to maintain accountability of assets.

       41.       By engaging in this misconduct, Defendant Akazoo violated, and unless enjoined,

will continue to violate, Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§

78m(b)(2)(A) and 78m(b)(2)(B)].

                                      PRAYER FOR RELIEF

                                                  I.

       Permanently restraining and enjoining Defendant from violating Section 17(a) of the

Securities Act [15 U.S.C. §§ 77q(a)]; and Sections 10(b), 13(a), 13(b)(2)(A), and 13(b)(2)(B) of

the Exchange Act [15 U.S.C. §§ 78j(b); 78(m)(a); 78m(b)(2)(A) and 78m(b)(2)(B)] and Rules

10b-5, 12b-20, 13a-16, and 13a-19 thereunder [17 C.F.R. §§ 240.10b-5; 240.12b-20; 240.13a-16;

and 240.13a-19].

                                                  II.

       Ordering Defendant to disgorge all ill-gotten gains derived from the conduct alleged in

this Complaint, together with prejudgment interest thereon;

                                                  13
         Case 1:20-cv-08101-AKH Document 1 Filed 09/30/20 Page 14 of 14




                                                 III.

       Granting such other and further relief as this Court may deem just and proper.


Dated: September 30, 2020                      Respectfully submitted,



                                               s/Matthew J. Gulde______________________
                                               MATTHEW J. GULDE*
                                               guldem@sec.gov
                                               SECURITIES AND EXCHANGE COMMISSION
                                               801 Cherry Street, Suite 1900
                                               Fort Worth, Texas 76102
                                               (817) 978-1410 (mjg)

                                               Counsel for Plaintiff
                                               Securities and Exchange Commission




*Not admitted in SDNY, pro hac vice application filed herewith.




                                                  14
